               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                        NO. 5:13-CR-20-1H


UNITED STATES OF AMERICA,       )
                                )
                                )
                                )
     v.                         )
                                )
                                               ORDER
JOANNE SMITH                    )
     Defendant.                 )
                                )
                                )
                                )

This matter is before the court on defendant’s motions [DE #300

and #301] for sentence reduction. For lack of good cause shown,

the motions are denied.

     This 21st day of January 2020.




                          __________________________________
                          Malcolm J. Howard
                          Senior United States District Judge

At Greenville, NC
#26
